EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the claims filed 25 April 2022, please amend the claims as follows:
Claim 1, lines 5-6: after “minutes,”, delete “and the alcohol-resistant combination comprises polyurethane resin,”.
Claim 1, lines 9-10: after “minutes,” delete “and the water-based fouling-proof combination comprises polyurethane resin, water, polymerized siloxanes, water-based PTFE and silicone oil,”.










Authorization for this examiner’s amendment was given in an interview with Ching-Yi Lu on 16 June 2022.
STATEMENT OF REASONS FOR ALLOWANCE
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 April 2022 has been entered.
The following is an examiner’s statement of reasons for allowance. Claims 1 and 7-8 are allowable over the “closest” prior art Moore et al. (US 2020/0024462 A1, “Moore”), Shu (CN 109 233 535 A), Xie (CN 109 354 994 A), Nakao (US 2019/0039361 A1), Isaksson et al. (US 2020/0048477 A1, “Isaksson”), Wales et al. (US 2011/0070376 A1, “Wales”), Satoh (US 2018/0079187 A1), and Fukuda et al. (US 2010/0200207 A1, “Fukuda”). The disclosures of Shu and Xie are based off machine translations of the references included with the Office action mailed 26 May 2021. 
Moore discloses a foul release coating, i.e. anti-fouling layer, comprising polysiloxane ([0009-0011]), i.e. polymerized siloxanes, and a second component which includes silicone oil ([0044], [0053]). The foul release coating is applied to a substrate such as PVC ([0066]) by a primer layer comprising polyurethane ([0067]). The coating is cured ([0018], [0066]). The primer layer comprising polyurethane corresponds to the alcohol-resistant layer formed from an alcohol-resistant combination.
However, Moore does not disclose wherein the foul release coating layer comprises 6.6-28.9 wt% of polyether and polyester aliphatic and hydrolysis-resistant water-based polyurethane resin, 43.6-58.5 wt% of water, 12-15.3 wt% of polymerized siloxanes, 1-2 wt% of water-based polytetrafluoroethylene, and 1.4-2.0 wt% of silicone oil, nor wherein the alcohol-resistant combination comprises 30-50 wt% of polyether and polyester aliphatic water-based polyurethane resin, 0.5-3 wt% of a wetting agent, 1-2 wt% of an aziridine crosslinker, 0.7-2.1 wt% of a polycarbodiimide crosslinker, and 41.9-67.8 wt% of water, nor wherein the alcohol-resistant layer is formed by curing the alcohol-resistant combination at 90-120°C for one to five minutes, nor wherein the water-based fouling proof layer is formed by curing the water-based fouling-proof combination above 140°C for one to five minutes.
Shu teaches a coating made from polyurethane and polysiloxane offers antifouling properties, and that the polyurethane provides water resistance and chemical resistance (Page 2, “An object of the present invention…”; page 2, “The invention is achieved by the following technical solutions…”; and page 3, “Compared with the prior art…”).
However, Shu does not teach wherein the foul release coating layer comprises 6.6-28.9 wt% of polyether and polyester aliphatic and hydrolysis-resistant water-based polyurethane resin, 43.6-58.5 wt% of water, 12-15.3 wt% of polymerized siloxanes, 1-2 wt% of water-based polytetrafluoroethylene, and 1.4-2.0 wt% of silicone oil, nor wherein the alcohol-resistant combination comprises 30-50 wt% of polyether and polyester aliphatic water-based polyurethane resin, 0.5-3 wt% of a wetting agent, 1-2 wt% of an aziridine crosslinker, 0.7-2.1 wt% of a polycarbodiimide crosslinker, and 41.9-67.8 wt% of water, nor wherein the alcohol-resistant combination comprises 30-50 wt% of polyether and polyester aliphatic water-based polyurethane resin, 0.5-3 wt% of a wetting agent, 1-2 wt% of an aziridine crosslinker, 0.7-2.1 wt% of a polycarbodiimide crosslinker, and 41.9-67.8 wt% of water, nor wherein the alcohol-resistant layer is formed by curing the alcohol-resistant combination at 90-120°C for one to five minutes, nor wherein the water-based fouling proof layer is formed by curing the water-based fouling-proof combination above 140°C for one to five minutes.
Xie teaches aqueous polytetrafluoroethylene (PTFE), i.e. water-based PTFE, improves scratch resistance and hand feeling (Page 5, “In one embodiment, the aqueous polytetrafluoroethylene…”).
However, Xie does not teach wherein the foul release coating layer comprises 6.6-28.9 wt% of polyether and polyester aliphatic and hydrolysis-resistant water-based polyurethane resin, 43.6-58.5 wt% of water, 12-15.3 wt% of polymerized siloxanes, 1-2 wt% of water-based polytetrafluoroethylene, and 1.4-2.0 wt% of silicone oil, nor wherein the alcohol-resistant combination comprises 30-50 wt% of polyether and polyester aliphatic water-based polyurethane resin, 0.5-3 wt% of a wetting agent, 1-2 wt% of an aziridine crosslinker, 0.7-2.1 wt% of a polycarbodiimide crosslinker, and 41.9-67.8 wt% of water, nor wherein the alcohol-resistant layer is formed by curing the alcohol-resistant combination at 90-120°C for one to five minutes, nor wherein the water-based fouling proof layer is formed by curing the water-based fouling-proof combination above 140°C for one to five minutes.
Nakao teaches an aqueous polyurethane dispersion (PUD) used as a primer which is detergent resistant, does not blister, does not lose adhesion, exhibits no staining, and provides humidity resistance ([0032]). Nakao additionally teaches polyols used in making the aqueous PUD include mixtures of polyester and polyether polyols ([0060]), and the polyisocyanate used in making the aqueous PUD include aliphatic polyisocyanates ([0056]); thus, the aqueous PUD is a polyether and polyester aliphatic water-based polyurethane resin as presently claimed.
However, Nakao does not teach wherein the foul release coating layer comprises 6.6-28.9 wt% of polyether and polyester aliphatic and hydrolysis-resistant water-based polyurethane resin, 43.6-58.5 wt% of water, 12-15.3 wt% of polymerized siloxanes, 1-2 wt% of water-based polytetrafluoroethylene, and 1.4-2.0 wt% of silicone oil, nor wherein the alcohol-resistant combination comprises 30-50 wt% of polyether and polyester aliphatic water-based polyurethane resin, 0.5-3 wt% of a wetting agent, 1-2 wt% of an aziridine crosslinker, 0.7-2.1 wt% of a polycarbodiimide crosslinker, and 41.9-67.8 wt% of water, nor wherein the alcohol-resistant layer is formed by curing the alcohol-resistant combination at 90-120°C for one to five minutes, nor wherein the water-based fouling proof layer is formed by curing the water-based fouling-proof combination above 140°C for one to five minutes.
Isaksson teaches an antifouling article made from polyurethane (Abstract). The polyurethane provides high impact resistance, is abrasion resistant, corrosion resistant, and hydrolysis resistant ([0029]). The polyurethane is made from aliphatic isocyanates ([0054]) and a mixture of a polyether polyol and a polyester polyol ([0060]); thus, the polyurethane is a polyether and polyester aliphatic, hydrolysis-resistant polyurethane.
However, Isaksson does not teach wherein the foul release coating layer comprises 6.6-28.9 wt% of polyether and polyester aliphatic and hydrolysis-resistant water-based polyurethane resin, 43.6-58.5 wt% of water, 12-15.3 wt% of polymerized siloxanes, 1-2 wt% of water-based polytetrafluoroethylene, and 1.4-2.0 wt% of silicone oil, nor wherein the alcohol-resistant combination comprises 30-50 wt% of polyether and polyester aliphatic water-based polyurethane resin, 0.5-3 wt% of a wetting agent, 1-2 wt% of an aziridine crosslinker, 0.7-2.1 wt% of a polycarbodiimide crosslinker, and 41.9-67.8 wt% of water, nor wherein the alcohol-resistant layer is formed by curing the alcohol-resistant combination at 90-120°C for one to five minutes, nor wherein the water-based fouling proof layer is formed by curing the water-based fouling-proof combination above 140°C for one to five minutes.
Wales teaches an anti-fouling coating containing additives to prevent the development of physical, chemical, and/or aesthetic defects and conferring an additional desired effect to a coating, including additives such as: a wetting agent; and anti-foaming agent; a slip agent, i.e. slipping agent; and a matting agent ([0215]). The amounts for each additive range from about 0.0001% to about 20.0% ([0215]).
However, Wales does not teach wherein the foul release coating layer comprises 6.6-28.9 wt% of polyether and polyester aliphatic and hydrolysis-resistant water-based polyurethane resin, 43.6-58.5 wt% of water, 12-15.3 wt% of polymerized siloxanes, 1-2 wt% of water-based polytetrafluoroethylene, and 1.4-2.0 wt% of silicone oil, nor wherein the alcohol-resistant combination comprises 30-50 wt% of polyether and polyester aliphatic water-based polyurethane resin, 0.5-3 wt% of a wetting agent, 1-2 wt% of an aziridine crosslinker, 0.7-2.1 wt% of a polycarbodiimide crosslinker, and 41.9-67.8 wt% of water, nor wherein the alcohol-resistant layer is formed by curing the alcohol-resistant combination at 90-120°C for one to five minutes, nor wherein the water-based fouling proof layer is formed by curing the water-based fouling-proof combination above 140°C for one to five minutes.
Satoh teaches a film having high antifouling ability made from a silicon-containing fluororesin (Abstract) and having an isocyanate-based crosslinker, i.e. isocyanate crosslinker, to enhance the stretchability ([0050]).
However, Satoh does not teach wherein the foul release coating layer comprises 6.6-28.9 wt% of polyether and polyester aliphatic and hydrolysis-resistant water-based polyurethane resin, 43.6-58.5 wt% of water, 12-15.3 wt% of polymerized siloxanes, 1-2 wt% of water-based polytetrafluoroethylene, and 1.4-2.0 wt% of silicone oil, nor wherein the alcohol-resistant combination comprises 30-50 wt% of polyether and polyester aliphatic water-based polyurethane resin, 0.5-3 wt% of a wetting agent, 1-2 wt% of an aziridine crosslinker, 0.7-2.1 wt% of a polycarbodiimide crosslinker, and 41.9-67.8 wt% of water, nor wherein the alcohol-resistant layer is formed by curing the alcohol-resistant combination at 90-120°C for one to five minutes, nor wherein the water-based fouling proof layer is formed by curing the water-based fouling-proof combination above 140°C for one to five minutes.
Fukuda teaches an antifouling composition (Abstract) containing a tackifier in an amount of 0.5-15% by mass to improve adhesiveness ([0124], [0127]).
However, Fukuda does not teach wherein the foul release coating layer comprises 6.6-28.9 wt% of polyether and polyester aliphatic and hydrolysis-resistant water-based polyurethane resin, 43.6-58.5 wt% of water, 12-15.3 wt% of polymerized siloxanes, 1-2 wt% of water-based polytetrafluoroethylene, and 1.4-2.0 wt% of silicone oil, nor wherein the alcohol-resistant combination comprises 30-50 wt% of polyether and polyester aliphatic water-based polyurethane resin, 0.5-3 wt% of a wetting agent, 1-2 wt% of an aziridine crosslinker, 0.7-2.1 wt% of a polycarbodiimide crosslinker, and 41.9-67.8 wt% of water, nor wherein the alcohol-resistant layer is formed by curing the alcohol-resistant combination at 90-120°C for one to five minutes, nor wherein the water-based fouling proof layer is formed by curing the water-based fouling-proof combination above 140°C for one to five minutes.
Thus, none of the references, either alone or in combination, disclose the presently claimed amounts of components nor the curing methods. This is especially significant in light of the declaration filed 25 April 2022, which establishes unexpected or surprising results regarding the amount of the polyurethane in the alcohol-resistant layer and the curing limitations, and thus the references do not disclose nor suggest the presently claimed invention.

Applicant’s amendment filed 25 April 2022, the declaration filed 25 April 2022, and the above examiner’s amendment overcomes the 35 U.S.C. 103 rejections of claims 1, 3, and 6-8.
In light of the above, claims 1 and 7-8 are passed to issue.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450. The examiner can normally be reached Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN A RICE/Examiner, Art Unit 1787      

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787